616




                   OFFICE        OF     THE       ATTORNEY     GENERAL      OF    TEXAS
                                                     AUSTIN




ncnorable         C18ode Imb.11
6ecretary         or state
Aurtln,         Tessa

lxmr      Mr.    Iirbell    I                      Opinion    NO. 647a9

                                                   net    Conrtruatlow    of
                                                   317,   GeneraY Ap
                                                   Legiilatnrr, If
                                                   rotary of Mata
                                                   rerpoet    to   the
                                                   1ty to    pay   muOh




                                   Questlonm:

                   ‘{l),lr&ld            this     office   be luthorixed         to   met
          up    a ner’plare             to   he   domlfnated   as ‘Farolc         Super-
          visor’     ?

                 ,(2)           Tould  wa be authorized  to ~87 ior his
          wtrrioem         at    $220.00  per month prTabl@  out of our
          fund     at71 rd       'Se8soml   llelp”?
gnnormble CYmudeIqbell                           - pap,e 2




                 The 8pproprl8tlen                         for   theGeoret8ry of State Mpartment
or     the    Goner81 Appropri8tim                          Dill for 8t8te dep8rtmmtr   pa8sed by
the 49th Leglmlmtnre     aonkln8                             the followlnr   item, which 8re ln-
rolrrd  In your Inquiry,     to-witt

                 820.          tloVontor’8          A88’t in Ch8rg8 of -role8                                   l   -   l -.

                               . . . . . . . . . . . . . . . . . . . . . . . . . . . . . c2.310.00                      2,310.00*,
8nd

                 .33.          Extra help,                 re88on81     l    . s-   l   . . . . 3,4W.O0                 3,460.0C.m



            'low haro lxplolned  to us in aOnVOr88tiO~8   rorpectint
the  inquiry th8t It r88 not your purpa8e to lboli8h or Ignore           the
pomltlon proridod tor in Item 30, but that if m88 your thought to
oppolnt mnother amployoo tm 8malrt Jn tho 88ao *ark during           thr
period   of nooesnity  thmrofor,  and to pay meb Other mplayoe,          88
indiuted    in your lotter,   out of Itom'33.  There would bo no mt-
tempted 8ogmmqtation of the 8818r7 provided      ior  the Aariatant
noutloned in            Ifma       ‘20.

                 Itmm         80    do08       not        Oreato,      nor      eenld        the     ApprOIWi8tiOn
Bill      a nylVent OrO8fb , the Off108 or pO8itim
         in                                          O? ~OvamOr’~
Aanlrtmnt   ln obargo o? P8rolr8,  by that or any other name.     It
is     the    solo   funotlon             of     l        8pproprl8tlon                 b411 to       8ppropri8k
money8 for  the ooapen88tion    of employeea                                            le@lly        8nd f8Ctu8lYy
nooamumry to the lfflalent     opermtimn of                                         the nep8Ftment.                      (See
our Opinion Ho* 63731,     08pf heredth).

                 I tu         33 ior       ox tra          lmaaon81         help         i 8 8     tory      broad         and
general   authority  to your Dep8rtment , the mn'ly limltmtlonm   bo-
lnr  that, emeb voiitlonn  being: 4~ the nature oi temrrerary   emer-
prey         needs   w1t.h         respOOt           to    dapwtnental                  8ervfce#          and   the        t.0tn7
mum 8?8llablO             therefor,
                         rhaterer   t.he n8turn    of the 8errice,                                                            @r
the nwber  of the 8arfrtavt   emyiOyee8.     There   I* nn lefwl                                                           new--
nitr for the @rinpc  to my 8ddltlmnl      emylojee     perfonnlnr                                                          the
uerrlees        PI      reesmal           help  any ptrtlculer        dcrlmstlan.       Fnr 2r-
COImtinF ?\lrpo8e+I it                    would he 8drlsabte,         c!p'lPerher= FCCeRWY'.
to no this, honever,                      un tba t permnt.     eoulr!   be mude   fret?  the zr-
rroyrl8te        fund.             Thla    1s     m tter         crf dovartr?n              tnl     df roretjrv,              lir I.-
ever.

                In      thb    pneral            ?rorl8lm8             included             1~     the     fiep8rtPent81
AprrOprfmtiOm             D311     8t      pRr8fT83h             4.    of     8UhReCtf0n              (14)      Of        FLC-
tlen 2 lo the             follorincr
ll8ttor8blO Clmado             I rho1 1 -    p8#0    3




                lAddith lt8~
                         ~p ~O~OO8’
                                  c ODp 8BUtiW.
                                              lh b r a
       Ur7 ldditiONl     ~lO~Oe#     Otb@r than thO88 f.r
       whloh 8~01f1~     UfOt'y •pPr@~8timB        haV0 horoln
       bO00 IdOr    019 ajthT0d     BIB4 ON t0 b0 p8jd Ottt
       OfOOlttis~t      lPpt’Opri8tbmm, Urb OUP~O~OOO dl821
       sot be pdd l 18r~r       amount thau that p~%?lded in
       th 0 ?8lu hl   rP P ?OtiOh~1~~1.8
                                      d        f.r  dRilOt  )o-
       Biti-• in 8UCb               dO$WbOttt
                                       Or •~OB~l, Bad      the                     jn
       wemt    tboro SW no rlall8r     podtiono    witbls mob
       depbrtrellt,thOn moh                    ldditiOm8~ rpfOy.88                  ah811
       not   b@ pdd           8 18r$W        8Wlmt       than      that ptOTide4
       ?Ol’
          li8l~lbr~dtiOll8                     ItIOtbor dOp8~tlW~t# OP
       l~C,t,tIi#8.
                l l l.’




            Cttder Artlol~ 43M at the ~erlmed Civil Et@tate#, tbr
aOTOmOr woald be 8uthorlsrd        t0 8ppro+o  8 d~?iOi~O~     olbim   for
the PBNnt      Of 8088On81 ltt’m     help et you? IP.$vwtrOnt,    Vi thl&j
tb. 1iDIiktiWB     Ot tb0 Appropriation     Aot itwlf,    Ot eourne        @8~
         80. o-s116, 8ddreBUd
OpiltiCItl                      t0 ~O?@lWOr 1. LB0 o'D8IliO')gOeD
quuito fully into tho whole matter l? doflr~ono~  ~8rr8nt8r  8md
We are hmttding pa0 horwl th 8 copy oi tbmt lpiai8n.

                la Ojlttltnt *n* D-1333 thin Dep8rtnnt                              b8d before           It
tho to1   lowing        lnqulryt

             ‘Mb7 8 dep8rtnent hO8d                      omplo~ an 8ddttfOn8l  eb-
       p?oyoe and ~1800 hlr WI the                       rOgUl@P yrml~,    WTlnp
       hln    88lmry         out of    the     contIn-t            lpsraprl8tion,              or
       dne8     the     omtinpent           8PP)r)prf8tion          comrehwd            II    tew
       por8ry      or rn CfcerlencJ              dtU8tfm           muthar~rinr          th@        CT-
       ployment         of   8fi~lt.im8l        myloroan           for   PVC,!     rI:rrnW?8?’

we   lnr wer edt

            gRarln~ &IO tamrb  to the otmtext  in which    re
       find the word, 8nd the 8poOifiO lUthWi88t~Im     for
       the UM of rueh lunda tor much pUrp8en#     we 8re In-
       peYlod      to    the     8~1clwninn         t!?Bt    the    l.e~dnlItUrO             *A8
       rrrlr~whntartjslly     thin:     ‘la   hnte   nttn--ytol?,     ar)
       far  an posslblrr,  tc e3tlclyoto       every Item nf PX-
       pznhe, w)!lch nccc8sarilv      \e    fncurrsd    in the r-Ten-
       tlm   of your dep0rtmcn    t., Ohen se renllae           tl-ot our
rtun0rablo   Cl sun0    I shll    -   lvlee   4




       judesat     80 tf~ !aUCh mmtterm lay he lnexmct,      from
       the rap7 nature of thinfar       mnb me tbereforo     appro-
       pri8te    to your Irspmrt~ent 8 mum af money ceaeral-
       1y lralY8ble      for operatin;  expenses    of your be-
       p8Ptamnt* exoept 8s etheniae        beeola mpOOlfjO8YYJ
       limltod,    Tao tab   owe of those employmentm lnd
       other lxpavrnemnot herein       rp&0ifl0all7    pwTidsd
       for,   but rhJoh me7 naO~murl1~       bo required   to
       ma b Y
            l 70~       Department proper17 to funotlon~'g

             Ye trust      thst   what TO hare        maid (Nttjcientlf   nwswera
your   FrObl em.

                                              Ierr   truly   fours

                                  ATTORK~         GENEPAL OPT-A6      I